The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Status of Claims

Amendment filed 07/20/2022 is acknowledged.  Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 remain rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The rejection is maintained for the reasons of record.  Amendment to the claims of 07/20/2022 did not change the reasons for the rejection.

Step 1

With regard to (1), the instant claims recite a method for identifying (claim 1, and claims dependent thereupon), tangible computer-readable medium (claim 11, and claims dependent thereupon), and a system (claim 20), and thus said claims are properly drawn to one of the four statutory categories of invention.  

Step 2A-1

With regard to 2A-1, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of  “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include generating theoretical spectra using spectral information, determining modifications, varying mass shift values, identifying potential modifications by comparing peak locations in spectra, comparing the potential modification results with database information (searching database). 

The steps are able to be performed in the mind, but for the recitation of the computer system. Other than reciting “computer-executed method”, “by a computer”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. Thus, the claim recites steps drawn to a mental process.

Step 2A-2


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. 

In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, and using a generic computer component.  

Obtaining mass-spectrometry data is a pre-solution activity directed to aspects of the information being analyzed.

The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.
Claim 20 addresses a system which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including computer-readable storage media, device elements and processors that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Claims 11-19 address a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to arguments
With regard to step 2A-1 of the analysis, applicant argues that that the claimed process goes beyond the abstract idea of merely information gathering and data analysis because although certain steps may involve the abstract idea of data gathering and analysis, the true character/purpose of the claims are to provide an improved, efficient way to search a peptide or protein database. In response, searching database is a comparison of information, i.e., a judicial exception. 
Further, applicant argues that the instant claims include limitations such as "receiving tandem-mass-spectrometry data," "generating theoretical spectra," "identifying potential modifications," and "searching the peptide or protein database" that cannot be practically performed in the human mind. In response, no evidence has been provided to support this statement that the steps cannot be practically performed in the human ; the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”) 

With regard to step 2A-2 of the analysis, applicant argues that “the instant application integrate the supposed judicial exception into a practical application, because the claimed limitations improve the technical field of identifying proteins by searching a protein database”.  In response, an improvement in the judicial exception itself is not an improvement in technology, integration into a practical application  requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, there are no additional elements in the claims that apply, rely on, or use the judicial exception.


With regard to step 2B of the analysis, applicant argues that the additional element of "searching the peptide or protein database to identify one or more peptides included in the protein sample based on the identified potential modifications" provides a specific limitation other than what is well-understood, routine, conventional activity in the field. In response, additional elements to be considered are elements which are beyond the judicial exception; the limitations addressed by applicant are all drawn to judicial exception.

Applicant compares the instant claims with McRO Inc. v. Bandai Namco Games America Inc. (Fed. Circ., Sept 13, 2016).  The claims in this case are distinguishable from McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016), which involved computer automation “to produce accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators.”  In McRO, while the claims involved the manipulation of data, e.g., generating morph weight sets to animate lip and facial expressions of three dimensional characters, the court found that “the automation goes beyond merely ‘organizing [existing] information into a new form’ [as in Digitech] or carrying out a fundamental economic practice.” McRO, 837 F.3d at 1315. Instead, the court found that the “claimed process uses a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results: a sequence of synchronized, animated characters.” Id.   Unlike McRO case,  the instant invention, even though drawn to specific set of steps of combining and comparing data, does not demonstrate an improvement in conventional industry practice. Other than manipulation of data, there is no evidence for an improvements to another technology or to the functioning of the computer itself, or for applying the judicial exception with, or by use of, a particular machine. There are no data specifically demonstrating an improvement in the technical field.  Note that an improvement must be demonstrated in a technical field, not in data manipulation.

Double Patentg


Conclusion.
	No claims are allowed.

This is an RCE of applicant's earlier Application No. 15/610342.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb